Mr. CitiEE Justice Simpson delivered the opinion of the court: Plaintiff in error, Thomas Freeman, was convicted March 7, 1946, in the criminal court of Cook County of the crime of murder, after a trial before a jury, and was sentenced to the penitentiary for the term of fourteen years. He prosecutes this writ of error pro se, on the common-law record only. The assignment of error relied upon by plaintiff in error is that he has been twice put in jeopardy for the same offense, in violation of section 10 of article II of our State constitution. Specifically, it is urged that he was exonerated by a coroner’s jury of the killing of the same person on account of whose death he was afterwards indicted, tried and convicted of the crime of murder. Obviously the common-law record does not show that the defense of former jeopardy was presented. The record makes no reference whatever to such a defense and we cannot therefore decide the point. By his brief, plaintiff in error makes reference to having made a motion in the nature of a writ of error coram nobis to have the judgment set aside for the reason aforesaid. There is no such motion shown in the record nor any proceedings concerning it. We cannot consider matters that are not presented in any way by the record and can therefore do nothing but affirm the judgment. a r , . m , Judgment affirmed.